In this action to recover unpaid rent, the defendants appeal from a judgment of the Supreme Court, Westchester County (Donovan, J.), entered April 24, 1991, which, upon an order granting a contested motion to enter a default judgment for failing to answer pursuant to CPLR 3215, and after an inquest, is in favor of the plaintiff and against them in the sum of $83,217.17.
Ordered that the judgment is affirmed, with costs.
The decision as to the setting aside of a default in answering is generally left to the sound discretion of the Supreme Court, the exercise of which will generally not be disturbed if there is support in the record therefor (see, Mondrone v Lakeview Auto Sales & Serv., 170 AD2d 586). Here, although the defendants presented a reasonable excuse for their default, the record supports the Supreme Court’s determination that the defendants failed to show the existence of any meritorious defense. Thus, the Supreme Court was correct in granting the default judgment and directing an inquest.
Further, there is no reason to disturb the Supreme Court’s determination of damages. The plaintiff sufficiently established that the attorney’s fees paid for this litigation were reasonable. In addition, the plaintiff was entitled to recover rent deficiencies for the duration of the lease, since the lease specifically provided that the defendants were liable for this amount. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.